Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 10, 2016

                                     No. 04-16-00554-CR

                                   Joycelynn DECHERT,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5850
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
         This court ordered appellant to provide written proof to this court the reporter’s and
clerk’s fees have been paid, arrangements have been made for payment of the fees, or appellant
is entitled to an appeal without paying the fees. This court has received appellant’s response
providing written proof the reporter’s and clerk’s fees have been paid. Therefore, this court
ORDERS Jan Davis to file the clerk’s record no later than December 12, 2016. This court
additionally ORDERS Dandy Middleton to file the reporter’s record December 12, 2016.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court